Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Tortoise Power and Energy Infrastructure Fund, Inc. In planning and performing our audit of the financial statements of Tortoise Power and Energy Infrastructure Fund, Inc. (the Company) as of and for the period ended November 30, 2009, in accordance with the standards of the Public Company Accounting Oversight Board (United States), we considered the Company’s internal control over financial reporting, including controls over safeguarding securities, as a basis for designing our auditing procedures for the purpose of expressing our opinion on the financial statements and to comply with the requirements of Form N-SAR, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.
